United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1464
                                   ___________

Roland K. Schaefer,                    *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
United States Department of Education; *
United States Department of Health     * [UNPUBLISHED]
and Human Services; United States      *
Department of Justice; United States   *
of America; John Does, 1-3,            *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: January 5, 2007
                                Filed: January 10, 2007
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Roland E. Schaefer appeals the district court’s1 dismissal of his lawsuit as
barred by sovereign immunity and an injunction issued in an earlier lawsuit. Having
carefully reviewed the record and considered Schaefer’s arguments, we find no basis
for reversal. See Lupiana v. Wal-Mart Stores, Inc., 435 F.3d 842, 845 (8th Cir. 2006)

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
(de novo review of dismissal for lack of subject matter jurisdiction); Atkinson v.
Bohn, 91 F.3d 1127, 1128-29 (8th Cir. 1996) (per curiam) (de novo review of
dismissal for failure to state claim). Accordingly, we affirm, and we deny Schaefer’s
pending motions on appeal. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-